t c summary opinion united_states tax_court manuel ayala jr and carol a ayala petitioners v commissioner of internal revenue respondent docket no 5395-06s filed date manuel ayala jr pro_se derek w kaczmarek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue other court and this opinion shall not be treated as precedent for any other case manuel ayala jr and carol a ayala collectively petitioners received a notice_of_deficiency in which respondent determined deficiencies in income taxes for and of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for negligence or intentional disregard of rules or regulations of dollar_figure dollar_figure and dollar_figure respectively the basis for the deficiency determination was the denial of deductions claimed by petitioners for travel_expenses under sec_162 we are asked to decide whether petitioners may deduct those expenses this requires that we decide whether petitioners were away from home when they incurred the expenses if we sustain respondent’s determination we are also asked to decide whether petitioners are liable for the accuracy-related_penalties background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners listed their mailing address on their petition as las vegas nevada mr ayala testified at trial that petitioners’ permanent mailing address is rocklin california mr ayala is employed by sheehan pipeline construction company sheehan as a project safety coordinator and he travels from one project to another all over the country ensuring compliance with health and safety regulations when one project is completed he is usually assigned a new project immediately projects can last anywhere from a few months to a couple of years during the years at issue mr ayala worked on several back- to-back projects during this period petitioners lived in a travel trailer and they traveled together from one job site to the next in their own words they were gypsies although mr ayala was paid a per_diem while working onsite it did not completely cover the travel_expenses that were actually incurred petitioners bought their home on wheels the travel trailer in nevada they registered the vehicle there out of convenience because they moved frequently and had to receive their mail somewhere petitioners used a mail service in las vegas that provided them with a mailing address they obtained nevada licenses and later when they purchased a truck they registered the truck in nevada as petitioners do not own a residence for their own use aside from the travel trailer they consider mr ayala’s ancestral home in vallejo california to be their real home the ancestral home in vallejo was purchased by mr ayala’s father in and it is both the home in which mr ayala grew up and the home in which his disabled sister has resided for a number of years mr ayala and his siblings own the home petitioners have other ties to california they grew up in vallejo and their son was born there in addition their daughter and grandchildren live in the sacramento area when petitioners are not on the road for sheehan they visit california setting up their trailer near sacramento and commuting back and forth to vallejo as needed to assist with the care of mr ayala’s disabled sister however petitioners do not file california state_income_tax returns or pay california state_income_tax unless mr ayala has had california-source income from his employment with sheehan in addition petitioners do not vote in california petitioners financially assist with the support of mr ayala’s disabled sister sometimes petitioners pay her water and trash collection bills and sometimes they pay the property taxes on the home in vallejo so that mr ayala’s sister might continue during these periods mrs ayala usually stays in the trailer to care for petitioners’ pets and mr ayala tries to stay in the house in vallejo with his disabled sister petitioners also do not vote in nevada as they are not considered legal residents for voting purposes to live there without interruption of services or imposition of property-tax liens petitioners and respondent primarily disagree on whether the house in vallejo california is petitioners’ tax_home and consequently whether petitioners’ expenses_incurred while working onsite for sheehan are deductible under sec_162 as expenses_incurred in pursuit of a trade_or_business while away from home a sec_162 discussion4 generally outlays for food and shelter are considered personal expenses and are not deductible sec_262 however sec_162 allows a deduction for traveling expenses including amounts expended for meals_and_lodging if the expenses are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business see 67_tc_824 respondent contends that petitioners were not away from home when they incurred the expenses and thus that petitioners do not satisfy given the manner in which these issues were presented to the court we make our decision as to both the deficiencies and additions to tax without regard to the various burdens of proof under sec_7491 the second factor for deductibility of the expenses claimed on their returns for the years in issue as a general_rule a taxpayer’s principal place of employment is the taxpayer’s tax_home 49_tc_557 an employee without a principal_place_of_business may treat a permanent place of residence at which the employee incurs substantial continuing living_expenses as his or her tax_home 29_tc_16 where the taxpayer has neither a principal_place_of_business nor a permanent residence he has no tax_home from which he can be away his home is wherever he happens to be 85_tc_462 affd without published opinion 807_f2d_177 9th cir although the subjective intent of a taxpayer is to be considered in determining whether the taxpayer has a tax_home for purposes of sec_162 this court and others have consistently focused more on objective criteria sec_162 is intended to mitigate the burden of a taxpayer who because of the travel requirements of his or her trade or during the years in issue only mr ayala was employed by sheehan so only his travel_expenses are potentially deductible as business_expenses under sec_162 however given the nature of the substantive issue presented by respondent’s deficiency determination and the manner in which we decide that issue we need not consider any allocation of expense between mr and mrs ayala accordingly for convenience our discussion is generally cast in terms of petitioners’ tax_home rather than just mr ayala’s business must maintain two places of abode and therefore incur additional living_expenses 513_f2d_697 6th cir affg tcmemo_1974_160 kroll v commissioner supra pincite in other words sec_162 is intended to provide relief to a taxpayer who incurs substantial continuing expenses of a home that are duplicated by business travel see 308_f2d_204 9th cir kroll v commissioner supra pincite when a taxpayer continuously travels for work and does not have substantial duplicative continuous living_expenses for a permanent home maintained for some business reason the taxpayer has no tax_home 143_f3d_497 9th cir affg tcmemo_1995_559 james v united_states supra most significantly in this case petitioners bore no expenses in maintaining a home in addition to their travel trailer notwithstanding their very real ties to california petitioners bore no duplicative living_expenses they did not make mortgage payments pay regular utilities costs or regularly pay for running a household other than the one in which they resided the travel trailer in other words expenses_incurred in respect of the ancestral home in vallejo were incurred for the benefit of mr ayala’s sister and not because of the exigencies of mr ayala’s business travel make no mistake petitioners’ financial support of mr ayala’s sister was extremely laudable however those financial outlays were not of the type considered to be costs of maintaining a home such that the expenses related to petitioners’ life on the road for sheehan would be redundant petitioners were not away from home within the intent and meaning of sec_162 for the taxable years at issue because they had no home to be away from barone v commissioner supra pincite 61_tc_855 in short petitioners’ tax_home was wherever they happened to be see brandl v commissioner supra accordingly petitioners are not entitled to deduct the expenses claimed on their returns for the years at issue b sec_6662 sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of the rules or regulations sec_6662 ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 in view of the factual uncertainties presented in this case as well as mr ayala’s forthright and very credible testimony we are convinced that petitioners operated in good_faith and that the reasonable_cause and good_faith provisions of sec_6664 are applicable here we therefore decide in favor of petitioners on this issue c conclusion in closing we think it appropriate to observe that we found petitioners to be very conscientious taxpayers who take their tax responsibilities seriously mr ayala’s testimony was straightforward and credible the tax_court however is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 therefore we must find that petitioners’ ancestral home in vallejo was not their tax_home for federal tax purposes during the years in issue rather their tax_home was wherever petitioners happened to be and consequently they had no home from which to be away for purposes of claiming deductions for travel_expenses under sec_162 to reflect our disposition of the disputed issues decision will be entered for respondent as to the deficiencies in income taxes and for petitioners as to the accuracy- related penalties
